Citation Nr: 1118921	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-24 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to an increased disability rating in excess of 10 percent prior to March 17, 2008 for degenerative joint disease at L5 and S1 with disc herniation and degenerative joint disease at T12 and L1 (lumbar spine disability).  

2.  Entitlement to an increased disability rating in excess of 40 percent from March 17, 2008 for the lumbar spine disability.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T.R. Bodger


INTRODUCTION

The Veteran served on active duty from March 2003 to May 2004, some of which was performed under Title 10 orders.  He had 4 months and 25 days of additional active duty in the Wisconsin Army National Guard, including periods of active duty for training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which continued the Veteran's 10 percent disability rating for degenerative joint disease at L5 and S1 with disc herniation and degenerative joint disease at T12 and L1.

In a June 2009 rating decision, the RO increased the Veteran's disability rating from 10 percent to 40 percent effective March 17, 2008. The Board notes that, with respect to increased ratings, a veteran will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  In that case, the United States Court of Appeals for Veterans Claims (Court) further held that, where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  As such, the Board will proceed to determine whether the Veteran is entitled to an increased rating at any time during the period on appeal.  


FINDINGS OF FACT

1.  Prior to March 17, 2008, the Veteran's service-connected lumbar spine disability was manifested by symptoms of pain and stiffness, with normal range of motion.  

2.  From March 17, 2008, the Veteran's service-connected lumbar spine disability has been manifested by symptoms of pain and stiffness, as well as flexion limited to 30 degrees with flare-ups of pain.  


CONCLUSIONS OF LAW

1.  Prior to March 17, 2008, the criteria for an increased disability rating in excess of 10 percent for the lumbar spine disability were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5242 (2010).

2.  From March 17, 2008, the criteria for an increased disability rating in excess of 40 percent for the lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5242 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. § 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable (zero percent) to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103 (a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores, 580 F.3d at 1270.

Prior to initial adjudication of the Veteran's claim, a letter dated in November 2007 satisfied the three elements under the duty to notify provisions of Dingess, 19 Vet. App. at 473.  The letter also complied with the requirements under Vazquez-Flores.  Thus, the duty to notify has been satisfied.  

The Board also finds that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Available private medical records identified by the Veteran have also been obtained.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See 38 C.F.R. § 3.327(a) (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran was afforded VA examinations in December 2007 and April 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations are adequate as they are predicated on a review of medical records and the examiners fully addressed the rating criteria that are relevant to rating the disability at issue here.  Thus, there is adequate medical evidence of record to make a determination in this case.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95 (Apr. 7, 1995).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  Thus, the duty to assist has been satisfied.  

II.  Increased Rating

The Veteran seeks an evaluation in excess of 10 percent for his service-connected lumbar spine disability prior to March 17, 2008 and in excess of 40 percent disabling from March 17, 2008.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2010).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2010).  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2010).  Painful, unstable, or misaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

The Veteran's service-connected lumbar spine disability has been evaluated under Diagnostic Code 5242 for "degenerative arthritis of the spine."  The criteria for rating all spine disabilities are set forth in a General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula, a 10 percent disability rating when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2010).  A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 20 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  Id.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  For VA purposes, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are separately evaluated under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, at Note 1.  As detailed below, the Veteran separately raised claims of service connection for radiculopathy of the bilateral lower extremities which was separately adjudicated, and denied, in a September 2009 rating decision.  The Veteran did not appeal that decision and the matter is not before the Board.  

Turning to the medical records, treatment records from the VA Medical Center in Madison, Wisconsin, dated from May 2005 to November 2007, indicate that the Veteran had low back pain.  Specifically, in August 2005, it was noted that the Veteran had occasional back ache but took no pain medication.  A November 2007 treatment note indicates that the Veteran had started taking pain medication for his low back pain.  

The Veteran was afforded a VA examination in December 2007 to assess the severity of his lumbar spine disability.  The examiner reviewed the claims file and took the Veteran's substantive medical history.  The Veteran indicated that he had occasional stiffness which was worse in the morning with brief sciatica pain in the right leg.  He provided that he worked fulltime with no lost time or restrictions.  The examiner noted that there was no fatigue, decreased motion, weakness, or spasm.  He provided that there was stiffness and mild pain after repeated bending and lifting.  Detailed motor, sensory, and reflex examinations were normal.  There was also no ankylosis noted.  The Veteran had normal range of motion with flexion from 0 to 90 degrees and extension from 0 to 30 degrees.  The examiner noted no additional limitations pursuant to DeLuca after repetition.  The Veteran was diagnosed with acute intermittent back strain with stable, minor arthritis.

In March 2008, the Veteran reported that he fell at work and injured his low back.  He indicated having been prescribed vicodin and muscle relaxers.  The Veteran indicated that he since felt pain in his right lower extremity which was worsening.  He had an antalgic gait.  He was assessed with low back pain, prescribed pain medication, and referred for a physical therapy evaluation.    

During an April 2008 physical therapy consultation, the Veteran complained of low back pain with radiating right lower extremity pain.  He indicated that the constant pain had been present for three to four years following a heavy lifting injury.  The Veteran provided that running, climbing stairs, and driving were difficult and painful.  His lumbar flexion was to 30 degrees with back and leg pain.  His extension was limited to 20 degrees with severe back and leg pain.  He was referred to St. Clare Hospital in Baraboo, Wisconsin for private physical therapy.  

A May 2008 St. Clare Hospital physical therapy initial evaluation shows that the Veteran had experienced low back pain for approximately 5 years following an in-service injury.  The Veteran reported stiffness in the morning and some difficulty sleeping.  He indicated a sitting tolerance of 5 to 10 minutes and a standing tolerance of 2 to 3 minutes.  The Veteran had an antalgic gait and his range of motion was diminished by 90 percent in forward flexion as it reproduced too much lower back pain on the right SI (sacroiliac) area.  The examiner assessed the Veteran with decreased tone in the right paraspinals, decreased mobility in the right SI joint as well as a rotated sacrum rightward in the sitting position.  The Veteran also presented with a rotated pelvis.  Treatment notes show that the Veteran submitted to physical therapy with relative success.  

An April 2009 VA treatment note reflects complaints of continued back pain.  He provided that his pain was constantly at a 7 out of 10 and indicated an inability to bend or lift.  The examiner noted that the Veteran ambulated with pain. He had difficulty transitioning from the chair to standing or lying without grimace.  There was scoliosis noted.  The Veteran's flexion was reduced and he was almost unable to perform without reproducing pain.  His extension was reduced to segmental mobility beyond neutral.  The Veteran was diagnosed with profound lumbar pain.  A June 2009 general medicine outpatient note provides that x-ray reports of the Veteran's thoraculumbar spine showed scoliosis.  The Veteran was assessed with chronic back pain and was prescribed pain medication.  

Private treatment notes from Dean Health Plan also provide that the Veteran was approved for physical therapy from June 2009 to June 2010.  A June 2009 x-ray report showed mild lumbar angulation of unclear etiology and mild retrolisthesis of L5 and S1.  A private June 2009 letter from Dr. M.E.F. reflected that the Veteran initially injured his back during service in 2003 and reinjured it in a 2008 work related fall.  The Veteran indicated that his pain was at the thoracolumbar junction and in the low back.  On examination, the Veteran had normal posture and ambulated without an appreciable limp.  There was no atrophy of the bilateral leg musculature but there was noted stiffness and a substantial decreased range of motion with flexion to 10 degrees and extension to 10 degrees due to pain.  There was no significant tenderness with palpitation of the lumbar spine.  His sensation was intact in the bilateral lower extremities.  The examiner noted that a June 2009 x-ray report and a May 2009 MRI report showed darkening of the disc at L5-S1 and right-sided T12-S1 disc hernation.  The Veteran was assessed with persistent mid-back and low back pain with right leg radicular symptoms.  

The Board acknowledges the Veteran's own statements in support of his claim.  In September 2008, the Veteran filed his notice of disagreement which reflected that he was in constant, sometimes unbearable pain and had to wear a SI belt whenever he did any type of physical activity.  The Veteran indicated that his range of motion was severely limited and had started to take narcotic medication to handle the pain.  While the Veteran is competent and credible to relate these symptoms, his testimony must be viewed in light of the medical evidence.  His testimony is not specific enough to allow the application of the rating criteria.

The Board finds that prior to March 18, 2008, the Veteran's lumbar spine disability did not result in forward flexion greater than 20 degrees but not greater than 60 degrees.  There was also no indication of muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour, such as scoliosis, reversed lordosis or abnormal kyphosis.  As noted previously, the Veteran's range of motion, posture, and gait were found to be normal at his December 2007 VA examination.  There was also no scoliosis, reversed lordosis or abnormal kyphosis noted at that time.  As such, the evidence does not warrant a rating in excess of 10 percent at any point prior to March 17, 2008.  

However, the April 2008 physical therapy evaluation shows that the Veteran's flexion was limited to about 30 degrees with pain and his extension was to about 20 degrees.  As such, his lumbar spine disability meets the criteria for a 40 percent rating.  The April 2008 treatment note is the first medical evidence which shows a decreased range of motion warranting a 40 percent rating.  The RO found that the increase in severity for his low back disability occurred following a March 2008 fall and evaluated this disability at 40 percent, effective March 17, 2008, thus giving the Veteran the benefit of the doubt as to when the increase was factually ascertainable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  There was no finding of unfavorable ankylosis of the spine and as such a higher rating is not warranted.  

The evidence also supports a finding that the Veteran has degenerative arthritis for purposes of evaluation under Diagnostic Code 5003.  However, the Veteran's degenerative arthritis is rated on the basis of limitation of motion, and that diagnostic code does not provide for higher than the 10 and 40 percent ratings currently assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Board also notes that the Veteran has not been diagnosed with degenerative disc disease and, as such, Diagnostic Code 5243 is not for application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Further, and as noted previously, the Veteran's claim for bilateral radiculopathy of the lower extremities was denied in an unappealed rating decision.  As such, the issue of this type of neurological abnormality is not addressed.  Additionally, no other type of neurological abnormality, such as loss of bowel or bladder control, has been evidenced by the record.

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca, 8 Vet. App. at 202.  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  During his VA examinations, additional limitation of motion was not found due to these types of factors.  The Veteran testified to additional pain but objective physical findings do not support significant functional loss.  Given the Veteran's range of motion findings and lack of additional functional loss, the Board concludes that the criteria for a higher rating with consideration DeLuca factors are not met for the entire rating period.

In sum, the Veteran is not entitled to a rating in excess of 10 percent prior to March 17, 2008, or in excess of 40 percent from March 17, 2008, for his lumbar spine disability.  There is no evidence demonstrating that further staging is warranted other than as indicated.  See Hart, 21 Vet. App. at 505.  

The above determinations are based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's lumbar spine disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Lastly, the Board observes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran has indicated that he is still working fulltime with no restrictions.  He has not indicated, and the record does not show, that he is incapable of obtaining substantial employment.  As such, a claim for TDIU has not been raised by the record.  

For all the foregoing reasons, the Board finds that the claims for higher ratings for service-connected lumbar spine disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for an increase, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an increased disability rating in excess of 10 percent prior to March 17, 2008 for degenerative joint disease at L5 and S1 with disc herniation and degenerative joint disease at T12 and L1 is denied.  

Entitlement to an increased disability rating in excess of 40 percent from March 17, 2008 for degenerative joint disease at L5 and S1 with disc herniation and degenerative joint disease at T12 and L1 is denied.  



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


